Citation Nr: 0116620	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-22 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from August 1942 to February 
1946.  The veteran died on October [redacted], 1999.  The appellant 
is his widow.

This appeal arises from a February 2000 rating decision in 
which the RO denied, inter alia, the claim on appeal.  The 
appellant timely appealed the decision to the Board of 
Veterans' Appeals (Board).

The Board notes that in addition to consideration of the 
whether service connection was warranted for the cause of the 
veteran's death, the RO routinely considered the appellant's 
entitlement to disability and indemnity compensation benefits 
(DIC), as well as her entitlement to education benefits under 
the provisions of Chapter 35, United States Code (although 
the appellant did not explicitly request such benefits).  The 
Statement of the Case and Supplemental Statement of the Case 
addressed all three issues.  Clearly, however, the appellant 
and her representative have addressed only the appellant's 
entitlement to DIC benefits on the basis of service 
connection for the cause of the veteran's death.  Indeeed, 
neither the appellant nor her representative has addressed 
benefits under section 1318 or any education benefits.  Under 
these circumstances, the Board finds that, in certifying the 
appeal, the RO properly limited the issue on appeal to 
service connection for the cause of the veteran's death.


REMAND

To establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

The appellant and her representative contend, in essence, 
that service connection should be granted for the cause of 
the veteran's death.  The appellant has indicated that the 
veteran had a fragile lumbar spine with severe osteoporosis 
and collapsed vertebrae that created a posture that adversely 
affected his normal respiratory functions.  She asserts that 
the back condition ultimately created the immediate cause of 
the veteran's death due to respiratory failure.

As noted above, the veteran died on October [redacted], 1999.  The 
immediate cause of death is listed on the death certificate 
as respiratory failure, with chronic obstructive pulmonary 
disease and smoking listed as other significant conditions 
listed.  During the veteran's lifetime, service connection 
had been established for lumbosacral strain with osteoporosis 
of the spine and collapsed vertebra, assessed as 60 percent 
disabling; superficial scar of the anterior left thigh, 
assessed as noncompensable; annual fistula, assessed as 
noncompensable; and tonsillectomy, assessed as 
noncompensable.  

Evidence received in support of the appellant's claim 
includes a VA record of hospitalization dated in October 
1999, which revealed that the veteran was admitted with a 
complaint of increasing shortness of breath since July 1999 
when he fell and broke his right shoulder.  The discharge 
diagnoses were congestive heart failure and anemia.  In a 
subsequent VA hospitalization record dated in October 1999, 
the veteran was once again admitted to the hospital with 
complaints of increasing shortness of breath over a period of 
several days.  The discharge diagnoses were:  congestive 
heart failure, atrial fibrillation, aortic stenosis, anemia, 
thrombocytopenia, history of alcohol abuse in the past, 
multiple compression fractures of the spine, coronary artery 
disease, bone marrow depression, and hypertension. Also 
received were terminal hospital records from Monongalia 
General Hospital dated from October 27, 1999 to October [redacted], 
1999.  The records revealed that the veteran was admitted to 
the emergency room with a main complaint of shortness of 
breath.  The diagnosis was acute myocardial infarction, 
congestive heart failure.  It was noted that he had a history 
of severe aortic stenosis and had had several episodes of 
congestive heart failure.  The veteran was pronounced dead in 
the hospital on October [redacted], 1999.  In the absence of 
competent evidence of a nexus between the veteran's death and 
his active military service, the RO essentially denied the 
cause of death claim as not well grounded.  

The Board notes, however, that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superceded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is now applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board finds that, in view of the duties imposed by the 
Veterans Claims Assistance Act, the RO should afford the 
appellant and her representative the opportunity to present 
further any argument and evidence in support of her claim.  
In this regard, the Board notes that in her Form 9 to the 
Board, the appellant indicated that the veteran was never a 
smoker and that it was listed on the his death certificate 
incorrectly.  While she has indicated that she has tried to 
correct this matter, no corrected death certificate has as 
yet been received.  The appellant should be afforded the time 
to obtain the correction and submit a corrected death 
certificate.  

Furthermore, if medical evidence sufficient to adjudicate the 
claim is not received (i.e., competent medical evidence 
addressing the etiology of the condition resulting in the 
veteran's death), the RO should forward the claims file to an 
appropriate physician at a VA medical facility to obtain a 
medical opinion as to the relationship, if any, between the 
veteran's death due to respiratory failure and either the 
veteran's service or a disability of service origin.  

To ensure that the record is complete before the claims file 
is forwarded to an appropriate VA physician for review, the 
RO should obtain and associate with the claims file all 
outstanding pertinent medical records, to include the autopsy 
report, if any, as well as any outstanding medical records 
from any VA facility at which the veteran was treated during 
his lifetime.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain all 
pertinent records from any other source(s) or facility(ies) 
identified by the appellant, as well as undertake any other 
development and/or notification action deemed warranted by 
the Act.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records, to specifically include 
an autopsy report (if any); and any 
outstanding pertinent medical records 
from all VA medical facilities.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the appellant and her representative 
should be duly notified.  The appellant 
and her representative should also be 
given an opportunity to present any other 
argument and/or evidence concerning the 
nature of the alleged relationship 
between the veteran's death due to 
respiratory failure and the veteran's 
active military service, to include a 
corrected death certificate.  

2.  After associating with the claims 
file all pertinent evidence received 
pursuant to the development requested in 
paragraph 1, above, if the RO determines 
that the medical evidence of record is 
not sufficient to adjudicate the issue on 
appeal (i.e., competent medical evidence 
addressing the etiology of the condition 
resulting in the veteran's death has not 
been received),  the RO should forward 
the claims file to an appropriate VA 
physician.  After review of the veteran's 
claims file and the appellant's 
assertions, and with consideration of 
sound medical principles, the physician 
should offer an opinion as to whether a 
disability of service origin as least as 
likely as not caused or substantially or 
materially contributed to cause the 
veteran's death.  The complete rationale 
for the opinion expressed should be set 
forth in a typewritten report.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
appellant's cause of death claim in light 
of all pertinent evidence and legal 
authority, to specifically include that 
cited to herein.  The RO must provide 
full reasons and bases for its 
determinations.

6.  If the claims on appeal continue to be 
denied, the appellant and her 
representative must be furnished an 
appropriate supplemental statement of the 
case, and afforded the opportunity for 
written or other response before the 
claims file is returned to the Board for 
further appellate consideration.   

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied. The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame. See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



